Exhibit 10.1


FIRST AMENDMENT TO THE
PROTHENA CORPORATION PLC
2018 LONG TERM INCENTIVE PLAN


This First Amendment (this “First Amendment”) to the Prothena Corporation plc
2018 Long Term Incentive Plan (“2018 LTIP”), was made and adopted by the Board
of Directors (“Board”) of Prothena Corporation plc, a public limited company
organized under the laws of Ireland (the “Company”), on February 25, 2020,
effective as of May 19, 2020, the date approved by the Company’s shareholders
(the “Amendment Date”).


RECITALS


WHEREAS, the Company maintains the 2018 LTIP; and


WHEREAS, the Board believes it is in the best interests of the Company and its
shareholders to amend the 2018 LTIP to increase the number of ordinary shares
authorized for issuance under the 2018 LTIP.


NOW, THEREFORE, BE IT RESOLVED, that the 2018 LTIP is hereby amended as follows,
effective as of the Amendment Date:


AMENDMENT


1.
Section 2.28 of the 2018 LTIP is hereby amended and restated in its entirety as
follows:



“2.28 “Overall Share Limit” means the sum of (i) 3,300,000 Shares; (ii) the
aggregate number of Shares that remain available for future awards under the
Prior Plan as of immediately prior to the Effective Date; and (iii) any Shares
that are subject to Prior Plan Awards that become available for issuance under
the Plan pursuant to Article V.”


2.
This First Amendment shall be and hereby is incorporated into and forms a part
of the 2018 LTIP, and except as expressly provided herein, all terms and
conditions of the 2018 LTIP shall remain in full force and effect.



